DETAILED ACTION
	This action is in response to application 16/931794, filed on 7/17/2020. Claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., “Data-Driven Pricing Strategy for Demand-Side Resource Aggregators” hereinafter “Xu.”
	Regarding claim 1, Xu anticipates “A system for operation of an electric grid, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
an artificial intelligence (AI) center module configured to control a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
an Al edge module in the POA, wherein the Al edge module is configured to calculate an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 2, Xu anticipates “The system of claim 1, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, 
Regarding claim 4, Xu anticipates “The system of claim 1, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).
	Regarding claim 5, Xu anticipates “A method for operation of an electric grid, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
controlling, using an artificial intelligence (AI) center module, a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
calculating, using an Al edge module in the POA, an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 6, Xu anticipates “The method of claim 5, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, pg. 60, Fig. 2 depicts an aggregator as independent from an upstream utility).
Regarding claim 8, Xu anticipates “The method of claim 5, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).
Regarding claim 9, Xu anticipates “A non-transitory computer-readable storage device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations, (see, e.g., Xu, pg. 58; “In this paper, we consider a utility who seeks to coordinate the energy consumption of multiple demand-side flexible resource aggregators via time-varying electricity prices.”) comprising: 
controlling a point of aggregation (POA) using information received from at least one of an upper grid, the point of aggregation, and one or more external sources to the electric grid; (see, e.g., Xu, pg. 60, “In this paper, we consider a hierarchical architecture with three levels: a load level (lower level), an aggregator level (intermediate level) and the utility level (top level), see Fig. 2. We assume there is a bidirectional real-time communication infrastructure between these three levels. The utility seeks to coordinate the energy consumption of aggregators to achieve system-level objectives (e.g., peak shaving, revenue maximization).”; “By learning the aggregator’s energy consumption behavior under different price scenarios, the utility dynamically updates its beliefs on an aggregator’s energy requirement constraints and formulates electricity price incentives for each aggregator.”) and 
calculating an optimal disaggregation of set points received from the Al center module to one or more controllable elements based on at least one of local information and information from the Al center module.” (see, e.g., Xu, pg. 60, “the aggregator makes optimal decisions on the aggregate power consumption over the planning horizon. Finally, the aggregator allocates the resulting aggregate power to individual loads based on their updated state information in real time.”; pg. 62, “We consider a utility and four aggregators. The first three aggregators, who are connected with both non-deferrable load and PEV charging load, are located in the residential areas.”).
Regarding claim 10, Xu anticipates “The non-transitory computer-readable storage device of claim 9, wherein the one or more external sources includes an independent system operator.” (see, e.g., Xu, pg. 60, Fig. 2 depicts an aggregator as independent from an upstream utility).
Regarding claim 12, Xu anticipates “The non-transitory computer-readable storage device of claim 9, wherein the Al edge module supports control of one or more of a fuel cell source, a generic energy source, a flow battery source, a lithium-ion battery source, a wind energy source, or a photovoltaic energy source.” (see, e.g., Xu, pg. 60, Fig. 2 depicts a generic energy source).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and USPGPUB 2016/0028275, hereinafter “Kamel.”
Regarding claim 3, Xu discloses “The system of claim 1,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.
Regarding claim 5, Xu discloses “The method of claim 5,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.
Regarding claim 11, Xu discloses “The non-transitory computer-readable storage device of claim 9,” but does not appear to disclose the further limitation “wherein the one or more external sources includes a weather forecasting station.” Stated differently, Xu does not disclose receiving information from a weather forecasting station. However, Kamel discloses (at para. 19) an “energy management system” which “communicates with third parties” including “utility management companies . . . [and] other management systems” for purposes of “demand reduction” data including “weather forecast” data. Xu and Kamel are directed toward power grid management and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the weather forecasting of Kamel with the demand-side grid management of Xu, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to adjust electrical demand in view of forecasted weather events. Accordingly, the instant claim is unpatentable over the combination of Xu and Kamel.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191